Citation Nr: 0640010	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  04-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities, to include as due to 
exposure to Agent Orange.

2. Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.

A Board hearing was held at the Waco RO in September 2006.  A 
transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1. The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2. Bilateral peripheral neuropathy of the upper extremities 
was not incurred in service, nor did it manifest until many 
years following discharge from service; any current bilateral 
peripheral neuropathy of the upper extremities is not related 
to military service.

3. Bilateral peripheral neuropathy of the lower extremities 
was not incurred in service, nor did it manifest until many 
years following discharge from service; any current bilateral 
peripheral neuropathy of the lower extremities is not related 
to military service.



CONCLUSIONS OF LAW

1. Bilateral peripheral neuropathy of the upper extremities 
was not incurred in or aggravated by the veteran's active 
duty service; nor may it be presumed to have incurred in or 
been aggravated by such service, or be due to any herbicide 
(Agent Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2. Bilateral peripheral neuropathy of the lower extremities 
was not incurred in or aggravated by the veteran's active 
duty service; nor may it be presumed to have incurred in or 
been aggravated by such service, or be due to any herbicide 
(Agent Orange) exposure therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.


A. Duty to Notify

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Letters sent to the veteran in 
November 2003 and January 2004 informed him of the 
information and evidence necessary to establish service 
connection for bilateral peripheral neuropathy of the upper 
and lower extremities.  These letters also included 
information on what evidence was necessary to pursue a 
service connection claim for a disability due to exposure to 
Agent Orange.  The Board notes that both letters were sent to 
the veteran prior to the May 2004 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The November 2003 and January 2004 letters advised the 
veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  These letters also essentially notified the 
veteran of the need to submit any pertinent evidence in his 
possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.




B. Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service medical records 
and personnel records are associated with the claims folder, 
as well as all VA treatment records identified by the veteran 
as relevant to his claim.  Private treatment records from Dr. 
Saulog and the Amarillo Diagnostic Clinic are also of record.  
There is no indication of any available outstanding records, 
identified by the veteran, which have not been obtained.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide the veteran's claim.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  VA has a duty to provide a VA 
examination when the record lacks sufficient competent 
medical evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.  In the present case, there 
is evidence that the veteran currently has bilateral 
peripheral neuropathy of both the upper and lower 
extremities.  There is also evidence that he was in-country 
during the Vietnam Conflict, thus Agent Orange exposure is 
presumed.  However, there is no competent evidence, other 
than the veteran's own statements, that indicates a possible 
link between the veteran's current disability and his 
service, to include Agent Orange exposure.  Rather, the 
weight of the evidence, as will be discussed in greater 
detail below, suggests that no link exists between chronic 
peripheral neuropathy and Agent Orange exposure.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran claims that he is entitled to service connection 
for bilateral peripheral neuropathy of the upper and lower 
extremities as a result of exposure to Agent Orange during 
his service in Vietnam.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against these claims and the appeal as to these 
issues will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  A veteran who served 
in the Republic of Vietnam during the Vietnam era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note 2 (2006).  The Board notes that 
chronic peripheral neuropathy is different than acute and 
subacute peripheral neuropathy, and is not included in the 
list of presumptive diseases. Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2006).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2002.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service personnel records indicate that he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  His personnel records also indicate that he 
served in Vietnam from January 1968 to September 1968.  Thus, 
the Board finds that the veteran was in-country, and 
therefore, he is presumed to have been exposed to Agent 
Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The veteran's service medical records are negative for any 
complaints or findings of acute, subacute, or chronic 
peripheral neuropathy, or related symptoms.  At his 
separation medical examination in September 1968, the veteran 
denied a history of neuritis and paralysis, and clinical 
evaluation of the upper and lower extremities and 
neurological system was normal at that time.  Post-service 
medical records, including a December 1969 VA treatment 
record, are silent for any complaint or finding of acute, 
subacute, or chronic peripheral neuropathy for thirty-two 
years after service separation.  Consequently, the Board 
finds that the veteran did not develop acute or subacute 
peripheral neuropathy shortly after his exposure to Agent 
Orange during 1968 because, by definition, that type of 
peripheral neuropathy would have resolved by the early-
1970's, thirty years before the veteran even sought treatment 
for symptoms associated with peripheral neuropathy.  
Accordingly, service connection for peripheral neuropathy is 
not warranted on a presumptive basis.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

The first medical evidence of record of problems related to 
bilateral peripheral neuropathy is in August 2001.  August 
2001 VA medical records indicate that the veteran complained 
of numbness in his right arm and hand for one month, as well 
as numbness in his left arm and both legs.  Such records also 
indicate that the veteran reported having pain and numbness 
in both arms after a pulling injury.  Following testing, the 
diagnosis provided is cervical radiculopathy.  

In November 2001, the veteran presented for complaints of 
back pain related to a recent back injury while moving 
furniture.  He denied any radiation of pain into his legs at 
the time.  

In January 2002 the veteran again presented with complaints 
of right hand numbness, and following examination and 
testing, the veteran was diagnosed as having right hand 
carpal tunnel syndrome.  An electromyography (EMG) report 
indicates that the results suggest nerve entrapment or 
neuropathy.  The Board notes that VA medical records indicate 
that the veteran fractured his fifth metacarpal in December 
1998.  Finally, a March 2002 orthopedic consultation report 
indicates that the veteran's symptoms of tingling, numbness, 
and paresthesia are consistent with his carpal tunnel 
syndrome and not severe ulnar neuropathy.

In October 2003 the veteran underwent neurological testing, 
and the results of the EMG and nerve conduction velocity 
(NCV) studies revealed moderately severe right peroneal 
axonal neuropathy, mild right posterior tibial demyelinating 
neuropathy, bilateral sural sensory demyelinating neuropathy, 
bilateral median demyelinating neuropathy, and bilateral S1 
radiculopathy.  During the interview and examination, the 
veteran reported that he had a ten year history of neck pain 
and low back pain, and that his symptoms of bilateral upper 
and lower extremity numbness began six years ago.  Aside from 
the results of the EMG-NCV report, the following diagnoses 
were indicated: chronic headaches, rule out cervical 
radiculopathy; neck pain, rule out cervical radiculopathy; 
low back pain, rule out lumbar radiculopathy; paresthesia, 
rule out peripheral neuropathy, rule out secondary to 
underlying cervical and low spine disease, rule out other 
possible conditions for peripheral neuropathy.  Magnetic 
resonance imaging (MRI) reports of the veteran's spine 
indicate varying degrees of central and neural stenosis at 
C3-4, C4-5, C-5-6, C6-7, L2-3, L3-4, L4-5, and L5-S1.

The Board notes that none of the veteran's medical records 
contain a definitive etiological opinion linking the 
veteran's current bilateral peripheral neuropathy of the 
upper and lower extremities to any incident of military 
service, or to Agent Orange exposure.  Rather, the evidence 
discussed above suggests that since service separation the 
veteran has had a number of intercurrent injuries, including 
back, arm, and hand injuries, which pre-date any symptoms of 
numbness or tingling in the veteran's lower and upper 
extremities.  Furthermore, the October 2003 report by Dr. 
Saulog appears to link the veteran's peripheral neuropathy to 
cervical and lumbar spine diseases, which are confirmed by X-
ray.  The Board finds that this evidence weighs against the 
veteran's claims of service connection.

Additionally, the VA Secretary, under the authority of the 
Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat.11, has 
concluded that credible evidence against an association 
between chronic peripheral neuropathy and herbicide exposure 
outweighs the credible evidence for such an association, and 
that a positive association does not exist.  38 C.F.R. 
§ 3.309(e).  A summary of the medical and scientific evidence 
considered by the National Academy of Sciences and the VA 
Secretary is set forth at 64 Fed. Reg. 59232 (1999).  

The Board notes that the veteran himself reported that his 
numbness symptoms began only six years ago, in 1997.  
Although the veteran testified that he had numbness in his 
hands as early as 1968, the Board finds the contemporaneous 
history given by the veteran to Dr. Saulog to be more 
credible.  This weighing of the evidence is supported, in 
part, by a December 1969 VA medical record in which the 
veteran fails to mention any numbness or tingling in any 
extremity despite his testimony that he was experiencing such 
symptoms at the time of the recorded visit.

In addition to a lack of etiological evidence linking the 
veteran's bilateral peripheral neuropathy of the upper and 
lower extremities to his service or to Agent Orange exposure, 
the Board finds that the thirty-two year lapse in time 
between the veteran's active service and the first complaints 
of numbness and tingling weighs against his claim.  The Board 
may, and will, consider in its assessment of a service 
connection claim the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  

In light of the evidence above, the Board finds that the 
veteran did not experience symptoms associated with 
peripheral neuropathy until thirty-two years after his 
discharge from service.  Additionally, the veteran's 
peripheral neuropathy is not related to in-service exposure 
to Agent Orange.  Private and VA medical records indicate the 
veteran had a number of intercurrent injuries to his back, 
arm, and right hand, and now has been diagnosed with stenosis 
of the cervical and lumbar spine, as well as cervical 
radiculopathy.  The veteran's own statements that his 
bilateral peripheral neuropathy of the upper and lower 
extremities is caused by Agent Orange exposure are 
insufficient upon which to establish a relationship between 
his period of service and current complaints.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  Although the veteran 
served honorably in Vietnam, the evidence in this matter does 
not support a finding that bilateral peripheral neuropathy of 
the lower extremities began during service or as a 
consequence of Agent Orange exposure.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for bilateral peripheral neuropathy of the upper and lower 
extremities.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the upper extremities is denied.

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities is denied.




____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


